Citation Nr: 0945185	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  05-07 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD) of the lumbosacral spine.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel




INTRODUCTION

The Veteran served on active duty from September 1985 to 
September 1989.

This appeal to the Board of Veterans' Appeals (Board) arose 
from an April 2004 rating decision in which the RO  continued 
the previously assigned 40 percent rating for the Veteran's 
service-connected DDD of the lumbosacral spine as well as 
granted service connection and assigned a separate, initial 
10 percent rating for radiculopathy of the right lower 
extremity associated with DDD of the lumbosacral spine, 
effective December 10, 2003.  The Veteran filed a notice of 
disagreement (NOD) with the continuance of the previously 
assigned 40 percent rating in May 2004, and the RO issued a 
statement of the case (SOC) in January 2005.

In a January 2005 rating decision, the RO assigned a 100 
percent temporary total rating (T/TR) under the provisions of 
38 C.F.R. § 4.30 from December 29, 2003; a schedular 40 
percent rating was restored from February 1, 2004.

The Veteran filed a substantive appeal (via a written 
statement accepted in lieu of a VA Form 9, Appeal to the 
Board of Veterans' Appeals) in February 2005.  Thereafter, 
the RO issued a supplemental SOC (SSOC) reflecting the 
continued denial of the claim for higher rating  in June 
2005.

In March 2006, the Veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge; 
a transcript of that hearing is of record.

In February 2007, the Board remanded the Veteran's claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further action, to include additional 
development of the evidence.  After completing the requested 
development, the AMC continued the denial of a  rating in 
excess of 40 percent for the Veteran's DDD of the lumbosacral 
spine (as reflected in a September 2009 SSOC) and returned 
the matter to the Board for further appellate consideration.

The Board notes that the Veteran submitted medical evidence 
in October 2009, after the AMC's last adjudication of his 
claim in September 2009.  This evidence consists of two MRI 
reports, dated in May 2007 and July 2009.  While this 
evidence is new and addresses the disability at issue, it 
merely confirms the diagnosis of the Veteran's spine 
disability, a fact already documented in the claims file 
prior to the September 2009 SSOC.  Therefore, this is 
cumulative evidence that does not address functional 
limitation or symptomatology.  As the evidence is thus,  not 
directly pertinent to the Veteran's claim for increase, and a 
remand of the claim for the issuance of an additional SSOC is 
not necessary.  38 C.F.R. § 19.31 (2009).  [Parenthetically, 
the Board also notes that the examiners who conducted the 
September 2009 VA examinations both indicated that they 
reviewed these MRI reports prior to evaluating the Veteran.].

FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Pertinent to the December 2003 claim for increase, the 
Veteran's service-connected lumbosacral spine disabililty has 
been manifested by limitation of motion, but no ankylosis, 
neurological impairment other than incomplete paralysis of 
the sciatic nerve (for which a separate, 10 percent rating 
has been assigned), or incapacitating episodes necessitating 
bed rest prescribed by a physician.

3.  The Veteran's service-connected spine disability has not 
been shown to be so exceptional or unusual as to render the 
schedular criteria inadequate for rating the disability.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for 
degenerative disc disease of the lumbosacral spine are not 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 
4.71a, Diagnostic Code (DC) 5243 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a February 2004 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for an 
increased rating, as well as what information and evidence 
must be submitted by the appellant, and what information and 
evidence would be obtained by VA.  The April 2004 RO rating 
decision reflects the initial adjudication of the claim after 
issuance of the February 2004 letter.  

Post-rating, the January 2005 SOC set forth the criteria for 
higher ratings for spine disability.  Thereafter, a March 
2007 letter provided the Veteran with information pertaining 
to the assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.  After 
issuance of the above-described notice, and opportunity for 
the Veteran to respond, the September 2009 SSOC reflects 
readjudication of the claim.  Hence, the Veteran is not shown 
to be prejudiced by the timing of the latter notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in an SOC or SSOC, is 
sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of service, 
VA, and private treatment records, and the reports of March 
2004, April 2005, and September 2009 VA examinations.  Also 
of record and considered in connection with the appeal are 
various written statements provided by the Veteran.

The  Board also notes that no further RO action on the claim 
is required.  The Veteran has indicated that he received 
private treatment for his spine disability.  in a March 2007 
letter, the  RO asked the Veteran to provide these records or 
submit a release so that it could request these records .  
However, the Veteran did not do so; also, in  March 2007 
written statement, he stated  that he felt these records were 
not necessary to substantiate his claim.  In order for VA to 
process claims, individuals applying for VA benefits have a 
responsibility to cooperate with the agency in the gathering 
of the evidence necessary to establish allowance of benefits.  
See Morris v. Derwinski, 1 Vet. App. 260, 264 (1991).  As 
VA's duty to assist is not always a one-way street,  if a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991); see Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  Moreover, VA is only required 
to obtain evidence that is "adequately identified."  
38 U.S.C.A. § 5103A(b), (c).  Under these circumstances, the 
Board finds that the RO has fulfilled its duty to assist, to 
the extent possible, and that no further action in this 
regard.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).



II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which sets forth 
ratings based on average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two ratings shall be applied, the higher rating will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  
The following analysis is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

Historically, by rating action of October 1999, the RO 
granted service connection for degenerative disc disease of 
the lumbosacral spine, and assigned an initial 40 percent 
rating under the provisions of 38 C.F.R. § 4.71a, DC 5293 
(for rating intervertebral disc syndrome (IVDS)), effective 
May 3, 1999.  In December 2003, the Veteran filed his current 
claim for an increased rating.  In an April 2004 rating 
decision, the RO continued the Veteran's 40 percent 
disability rating under the criteria of DC 5293.  In a 
January 2005 rating decision, the RO, as discussed above, 
assigned a temporary total rating for the Veteran's 
disability, effective December 29, 2003, and then assigned a 
40 percent rating, effective February 1, 2004, under the 
criteria of 38 C.F.R. § 4.71a, DC 5243.  DC 5243 provides 
ratings for intervertebral disc syndrome.  The change in 
diagnostic code reflects a revision of the rating schedule, 
not a change in the disability under consideration.  

The criteria for rating spine disabilities were amended prior 
to the filing date of the current claim.  The amended 
criteria are set forth in a General Rating Formula for 
Diseases and Injuries of the Spine.  Effective September 6, 
2003, IVDS is to be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine (to include 
consideration of separate ratings for orthopedic and 
neurological manifestations), or under the Formula for Rating 
IVDS Based on Incapacitating Episodes, whichever method 
results in the higher rating when all disabilities are 
combined under 38 C.F.R. § 4.25.

Under the General Rating Formula, a 40 percent rating is 
assignable for forward flexion of the thoracolumbar spine to 
30 degrees or less; or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assignable for 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is assignable for unfavorable ankylosis of 
the entire spine.  These criteria are applied with and 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a.

Considering the pertinent evidence in light of the applicable 
rating criteria, the Board finds that a rating greater than 
40 percent is not warranted at any point since the December 
2003 date of the claim for increase.

The Board finds that the medical evidence pertinent to the 
current claim for an increased rating does not reflect a 
basis for more than a 40 percent rating under the General 
Rating Formula.  Initially, the Board finds that higher 
rating is only assignable on the basis of a showing of 
alkalosis; however, the medical evidence reflects the Veteran 
has not been shown to have ankylosis of any portion of his 
spine.  The September 2009 VA orthopedic examiner 
specifically indicated the Veteran had no ankylosis of his 
spine.  All other evidence of record, which includes numerous 
VA outpatient and hospitalization reports, shows the Veteran 
was able to move his spine and perform range of motion 
testing.  Moreover, the Veteran has never complained of an 
inability to move any portion of his spine.  Since there is 
no evidence of ankylosis of the spine, the Veteran is not 
entitled to a rating in excess of 40 percent under the 
General Rating Formula.

The Board  notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating for functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination, to include during 
flare-ups and with repeated use, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 
(1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 
4.45 are to be considered in conjunction with the diagnostic 
codes predicated on limitation of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).

In this case, the 40 percent rating assigned properly 
compensates the Veteran for the extent of his functional loss 
due to pain and other factors set forth in §§ 4.40 and 4.45, 
and DeLuca.  In reaching this determination, the Board notes 
that range of motion findings have been obtained after 
several repetitions.  While the Veteran complained of pain, 
the Board notes that the rating criteria contemplate symptoms 
such as pain, stiffness, aching, etc., if present.  Thus, 
ratings  based on pain, alone, are not appropriate, unless 
there is specific nerve root pain, for example, that could be 
evaluated under the sections of the rating schedule for 
evaluating neurological disabilities.  In any event, there is 
simply no medical evidence to support a finding that the 
Veteran's pain is so disabling as to effectively result in 
ankylosis, which, as indicated above, is required for the 
next higher rating.

As indicated,  under Note (1) of the General Rating Formula, 
VA must also consider whether combining ratings for 
orthopedic and neurological manifestations would result in a 
higher rating for the Veteran's service-connected lumbosacral 
spine disability.  However, such would not be the case here.  
The Veteran has already been separately service connected for 
radiculopathy of the right lower extremity.  Such was awarded 
in an April 2004 rating decision, and a 10 percent disability 
rating was assigned under the criteria of , Diagnostic Code 
8520 (2009), for incomplete paralysis of the sciatic nerve.  
The Veteran did not appeal the rating assigned this 
disability, and, thus, the matter of the appropriateness of 
this rating ia  not now before the Board.

Moreover, the record reflects  that the Veteran has not been 
diagnosed with any other separately ratable neurological 
manifestation other than the radiculopathy for which a 
separate 10 percent rating has been assigned.  VA examination 
in April 2005 culminated in a diagnosis of lumbar 
radiculopathy.  On  September 2009 VA neurological 
examination, the examiner noted that the Veteran had sciatic-
type symptoms with incomplete paralysis of the sciatic nerve 
and lumbar radiculopathy.  No other neurological 
manifestation(s) of lumbar spine disability is./are shown.  

Thus, as discussed above, the Veteran is entitled to no more 
than a 40 percent rating for orthopedic manifestations (under 
the General Rating Formula), and he has been assigned a 10 
percent rating for radiculopathy.  As the combined rating for 
these disabilities is already 50 percent, and he is not shown 
to be entitled to any higher rating for orthopedic or 
neurological manifestations, clearly, combining ratings for 
orthopedic and neurological manifestations of lumbar spine 
disability would not result in more than what he has already 
been awarded.

Finally, the Board  has o considered whether the Veteran's 
service-connected lumbar spine disability would warrant a 
higher rating if rated on the basis of incapacitating 
episodes.  Under the Formula for Rating IVDS Based on 
Incapacitating Episodes a 40 percent rating requires 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
60 percent rating requires incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.

The Veteran has contended that he became incapacitated on 
December 9, 2003.  He then underwent surgery on December 29, 
2003, and was incapacitated until he returned to work on 
February 9, 2004.  As this represents a period of eight 
weeks, the Veteran contends that his disability meets the 
criteria for a 60 percent disability rating for IVDS.

However, the regulation clearly defines an incapacitating 
episode as requiring bed rest that is prescribed by a 
physician.   VA medical records dated in December 2003 
reflect that the Veteran complained of an exacerbation of 
back pain beginning on December 9, 2003.  He was given a 
steroid injection on December 10, 2003.  On December 16, 
2003, the Veteran called the VA medical center and indicated 
that he had been flat on his back since the steroid 
injection.  He was also on sick leave from work.  He stated 
that he would need an ambulance to travel to the VA medical 
center.

On December 29, 2003, the Veteran underwent right-sided L4-5 
and L5-S1 foraminotomy and laminectomy and L4-5 discectomy.  
A subsequent note dated that same day shows that the Veteran 
was instructed to remain on bed rest with the head of his bed 
flat until four o'clock in the afternoon.  The Veteran was 
discharged on December 30, 2003.  With regard to physical 
activity limitations, the Veteran was instructed that he was 
to perform no heavy lifting greater than ten pounds or engage 
in vigorous activity until he was cleared by a neurosurgeon.  
He was permitted to work as long as his physical activity 
instructions were followed strictly.

All other evidence of record indicates the Veteran sought 
treatment on numerous occasions for complaints of back pain.  
However, the evidence is silent for the Veteran being 
prescribed bed rest by a physician.  Furthermore, the Veteran 
contends that he was incapacitated for eight weeks from 
December 2003 to February 2004.  However, a review of the 
medical evidence indicates that, just one day after his 
surgery on December 29, 2003, the Veteran was instructed that 
he was able to work and lift objects less than ten pounds.  
This clearly shows the Veteran was not prescribed bed rest by 
a physician following his surgery.  

As regards the Veteran's own statements that he has 
experienced incapacitating episodes as a result of his lumbar 
spine disability, requiring him to remain in bed,  the Board 
finds that such statements, without more, do not satisfy the 
criteria of the rating schedule, as there is no evidence that 
bed rest for any such episodes was prescribed by a physician, 
and, as indicated, the medical evidence that is of record ia 
not supportive of the Veteran's assertions as to any such 
incapacitating episodes. During his Board hearing and in 
connection with VA treatment/evaluation, the Veteran has 
indicated that he receives treatment from a private 
physician; however, he has not furnished such evidence or, as 
indicated above, furnish necessary authorization to enable 
the RO to do so.  Absent medical findings to support the 
Veteran's assertions, the Board must conclude that the 
Veteran does not meet the criteria for an increased rating 
for his IVDS on the basis of  incapacitating episodes.

As a final point, the Board reiterates that it  has certainly 
considered the Veteran's assertions as to his spine 
symptoms-which he is certainly competent to provide.  See, 
e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the 
criteria needed to support an increased rating-a showing of 
ankylosis, identification of additional or more severe 
neurological manifestation(s) if lumbar spine disability, or 
bed rest prescribed by a physician-are  medical findings 
which are within  the province of trained medical 
professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 
(1994).  However, well intended, the Veteran simply is not 
shown to have the appropriate medical training and expertise 
to competently render any of the  medical findings upon which 
this claim turns. See, e.g., Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  As such, the medical 
evidence, and not the Veteran's own unsupported assertions, 
provides the only competent, persuasive basis for determining 
whether he meets any of the criteria for higher rating.  
Moreover, as indicated above, in this case, the medical 
evidence simply does not support award of any higher rating 
under any applicable criteria.

The above determinations are based on application of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that at no point since the December 2003 
claim for increase has the degenerative disc disease of the 
lumbosacral spine been shown to so exceptional or unusual as 
to warrant the assignment of any higher rating on an extra-
schedular basis.  See 38 C.F.R. § 3.321 (cited to in the 
January 2005 SOC).  

The threshold factor for extra-schedular consideration is a 
finding on the part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for the service-connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993).  See also 38 C.F.R. § 3.321(b)(1); 
VA Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned rating is therefore adequate, and no referral 
for extra-schedular consideration is required.  See VAOGCPREC 
 6-96 (Aug. 16, 1996).  Thun v. Peake, 22 Vet. App. 111 
(2008).

If the rating schedule does not contemplate the claimant's 
level of disability and symptomatology, and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms" (including marked interference with 
employment and frequent periods of hospitalization).  
38 C.F.R. § 3.321(b)(1).  If so, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step: a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extra-schedular rating.  Thun, supra.

In this case, the Board finds that schedular criteria are 
adequate to rate the disability under consideration.  The 
rating schedule fully contemplates the described 
symptomatology, and provides for ratings higher than that 
assigned based on more significant functional impairment.  
Significantly, there is no medical indication or argument 
that the applicable criteria are otherwise inadequate to rate 
the disability.  .As, pursuant to Thun, the threshold 
requirement for invoking the procedures set forth in 38 
C.F.R. § 3.321(b)(1) is not met (see Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996);  and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995)0, 
discussion of such factors as marked interference with 
employment, and repeated hospitalization is unnecessary.

For all the foregoing reasons, the Board finds that there is 
no basis for staged rating of the Veteran's degenerative disc 
disease of the lumbosacral spine, pursuant to Hart, and that 
the claim for a higher rating must be denied.  In reaching 
these  conclusions, the Board has considered the 
applicability of the benefit-of-the doubt doctrine; however, 
as the preponderance of the evidence is against assignment of 
any higher rating, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

A rating in excess of 40 percent for degenerative disc 
disease of the lumbosacral spine is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


